Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1 is allowable is because the closest prior art of record, US 8195094 by Briskman et al., fails to teach or fairly suggest either alone or in combination with the prior art of record are a method for optimising the transmission power of an FM radio broadcasting transmitter that includes continuously calculating constitutive parameters of said representative signal among a frequency, amplitude, dynamic range, temporal distribution, energy and power; continuously analysing said parameters in comparison with a model of psycho-acoustic data; generating a signal controlling RF power of the transmitter as a function of the results of the analysis and the calculations made possible with said constitutive parameters and said psycho-acoustic data continuously; controlling the RF power of the transmitter using the controlling signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466